Citation Nr: 1446527	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-32 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a duodenal ulcer and status post vagotomy and pyloroplasty with gastroesophageal reflux disease (GERD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2013, the Veteran presented sworn testimony during a video conference hearing in Nashville, Tennessee, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran testified at his July 2013 Board hearing that his gastrointestinal symptoms had worsened and that he had been hospitalized for vomiting blood in April 2013.  The most recent VA treatment records in the electronic or paper claims file are dated in February 2013 and do not address this recent hospitalization.  The case must be remanded to obtain updated VA treatment records.  38 C.F.R. § 3.159 (2013).  

Additionally, as it has been over 5 years since the Veteran's last VA examination and his testimony indicates some possibly worsening symptoms, the Board finds that a new VA examination are appropriate on remand.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).

Finally, the Veteran testified that he receives disability benefits from the Social Security Administration (SSA).  Although these benefits seem to be related to his nonservice-connected asthma, he referenced some relationship to "burning" in his throat.  As this indicates that the SSA records may be potentially relevant to his gastrointestinal claim, the AOJ should also attempt to clarify the nature of his disability benefits and obtain any relevant records from SSA.  38 C.F.R. § 3.159(c)(2) (2013); see Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the Mountain Home VA Medical Center since February 2013, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.  All attempts to obtain these records must be documented in the claims file.

2.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.

3.  Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current nature and severity of his duodenal ulcer and status post vagotomy and pyloroplasty with GERD.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  

The examiner should also specifically comment on whether the Veteran's service-connected disability has precluded him from engaging in substantially gainful employment.  


4.  After completing the above actions, the Veteran's increased rating claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

